STATE OF MICHIGAN

                           COURT OF APPEALS



CHARTER TOWNSHIP OF WASHINGTON,                                    UNPUBLISHED
                                                                   May 19, 2016
               Plaintiff/Counter Defendant-
               Appellant,

v                                                                  No. 326279
                                                                   Macomb Circuit Court
ROMEO DISTRICT LIBRARY,                                            LC No. 2014-002586-CZ

               Defendant/Counter Plaintiff-
               Appellee.


Before: BOONSTRA, P.J., and METER and BECKERING, JJ.

PER CURIAM.

        This case arises out of a dispute between a district library and one of its creators.
Plaintiff/counter-defendant, Charter Township of Washington (plaintiff), contends that
defendant/counter-plaintiff, Romeo District Library (defendant), is required to submit its annual
budget to plaintiff’s board of trustees for review and approval, whereas defendant contends that
its Library Board has exclusive control over its budget. Plaintiff appeals as of right the circuit
court’s opinion and order granting defendant’s motion for summary disposition, denying
plaintiff’s motion for summary disposition, and granting defendant’s request for a writ of
mandamus directing plaintiff to collect and pay to defendant the money approved by voters in a
library millage. We affirm in part and vacate in part.

                                I. FACTUAL BACKGROUND

        The facts of this case are not in dispute. Defendant was founded by plaintiff, Bruce
Township, and the Village of Romeo (the “Participating Municipalities”) in 1969 pursuant to the
District Libraries Act, 1955 PA 164, codified at MCL 397.271 et seq. In the course of forming
defendant, the three Participating Municipalities adopted identical ordinances titled “The Romeo




                                               -1-
District Library Ordinance” (“the Ordinance”).1 Relevant to the issues on appeal, Section 5 of
the Ordinance, titled “Powers of the Library Board of Trustees” provides as follows:

       The Library Board of Trustees shall have the following powers:
       a. To establish, maintain and operate a public library for the district;

       b. To appoint a librarian, and the necessary assistants, and fix their compensation.
       Said Board shall also have the power to remove said librarian and other assistants;

       c. To purchase books, periodicals, equipment and supplies;

       d. To purchase sites and erect buildings, and/or to lease suitable quarters, and to
       have supervision and control of such property;

       e. To enter into contracts to receive service from or give service to libraries
       within or without the district and to give services to municipalities without the
       district which have no libraries;

       f. To have exclusive control of the expenditure of all monies collected to the
       credit of the library fund;

       g. To make such by-laws, rules and regulations not inconsistent with this act as
       may be expedient for their own government and that of the library;

       h. To develop a budget for operation of a District Library and to submit the
       budget so developed to each of the participating municipalities for approval.2

With regard to section 5(h), the parties agree that defendant’s Library Board has never
undertaken to submit a budget to the Participating Municipalities, nor solicited their approval of
the budget, over the course of its 47-year existence.

        On May 22, 1989, 1955 PA 164 was repealed by 1989 PA 24, the District Library
Establishment Act (DLEA), MCL 397.171 et seq. See MCL 397.196 (repealing former 1955 PA
164). The DLEA set forth new requirements for the establishment of district libraries and
additionally set forth requirements for the continuation of district libraries already in existence.
Specifically, MCL 397.176 required each board of an existing district library to submit an
organizational plan to the state librarian within one year that included “the information required


1
  Ordinance 4.1 provides that “The Library Board of Trustees shall consist of two (2) members
from each participating municipality. The Trustees shall be appointed by the legislative body of
the municipality and shall be residents of their respective municipality.”
2
  The Ordinance largely echoes former MCL 397.274, which provided the same powers to the
Library Board, with one notable exception. Former MCL 397.274 did not contain language
similar to section 5(h), the section upon which plaintiff bases its argument, and which provides
that the Library Board has authority to develop a budget and to submit the budget for approval.


                                                -2-
to be set forth in an agreement under section 4(1).” That section, MCL 397.174(1), requires
new district libraries to have a library agreement and does not otherwise apply to existing
libraries. MCL 397.176.

        After the DLEA went into effect, the state librarian sent a memo to district library
directors advising them of the new law and its requirements. Specifically, the memo noted that
section 6 of the DLEA (MCL 397.176) required an organizational plan, and a form was enclosed
for each director to complete for that purpose. The Library Board timely filed its organizational
plan, which it created using the two-page form supplied by the state librarian. On December 4,
1989, the state librarian sent a letter to defendant’s Board Chair to notify him that the Library of
Michigan recognized defendant as a legally established district library under the DLEA.3
Defendant continued to operate for the next 25 years, without the Library Board submitting its
budgets to the Participating Municipalities for approval.

        On July 1, 2014, plaintiff instigated the instant lawsuit after soliciting a budget from
defendant and being refused. Defendant filed a counterclaim, asking the trial court to issue a
writ of mandamus directing plaintiff to collect and pay the money owing under the 2014-2015
budget. Both parties filed motions for summary disposition pursuant to MCR 2.116(C)(8) and
(C)(10). After hearing oral argument, the trial court issued its opinion and order granting
defendant’s motion and denying plaintiff’s motion. The trial court held that the plain language
of section 5h of the Ordinance does not require the library to submit its budget to the
Participating Municipalities for approval. The trial court also held that requiring defendant to
submit its budget to the Participating Municipalities would (1) contradict section 5f of the
Ordinance, which gives the library the power of exclusive control of money credited to the
library fund; (2) contravene MCL 397.182(3), which gives the library exclusive control over the
expenditure of money; and (3) contravene MCL 397.183(1), which requires the library to
determine the amount of money necessary for operation and state that amount in an annual
budget, allowing only one exception, which does not apply here. The court also issued a writ of
mandamus directing plaintiff to collect and pay the Library Millage tax. Plaintiff timely filed
this appeal.

                                 II. SUMMARY DISPOSITION

         We review a trial court’s decision granting or denying a motion for summary disposition
de novo. Spectrum Health Hosps v Farm Bureau Mut Ins Co of Michigan, 492 Mich. 503, 515;
821 NW2d 117 (2012). Issues involving the interpretation of statutes and ordinances are
questions of law, which we also review de novo. Great Lakes Society v Georgetown Charter
Twp, 281 Mich. App. 396, 407; 761 NW2d 371 (2008). When interpreting an ordinance or
statute, we are guided by the following:


3
PA 24 provides that “[i]f the board of a district library established pursuant to former 1955 PA
164 complies with this section and the state librarian does not disapprove the revision of board
structure and selection, the district library shall be considered to be established pursuant to this
act.


                                                -3-
               The primary goal of statutory interpretation is to ascertain the legislative
       intent that may reasonably be inferred from the statutory language. The first step
       in that determination is to review the language of the statute itself. Unless
       statutorily defined, every word or phrase of a statute should be accorded its plain
       and ordinary meaning, taking into account the context in which the words are
       used. We may consult dictionary definitions to give words their common and
       ordinary meaning. When given their common and ordinary meaning, “[t]he
       words of a statute provide ‘the most reliable evidence of its intent[.]’” [Spectrum
       Health Hosps, 492 Mich. at 515, quoting Krohn v Home-Owners Ins Co, 490 Mich.
145, 156-157; 802 NW2d 281 (2011).]

         The provision in dispute is contained in section 5(h) of the Ordinance, which provides in
pertinent part: “The Library Board of Trustees shall have the following powers: . . . To develop
a budget for operation of a District Library and to submit the budget so developed to each of the
participating municipalities for approval.” (Emphasis added). Plaintiff contends that the phrase,
“to submit the budget so developed . . . for approval” gives the governing bodies of each of the
municipalities participating in the district library the ability to approve the budget developed by
the Library Board. Defendant argues that such approval would be contrary to not only section
5(f) of the Ordinance, but also the express provisions of the DLEA.

        We agree with the trial court’s determination that, even assuming section 5h required the
Library Board to submit its annual budget for approval, it would nonetheless be preempted by
MCL 397.182(3) and MCL 397.183(1). As such, we affirm the trial court’s grant of summary
disposition to defendant. Whether state law preempts a local law is a question of statutory
interpretation, and is thus a question of law that the Court also reviews de novo. Ter Beek v City
of Wyoming, 495 Mich. 1, 8; 846 NW2d 531 (2014). “State law preempts regulation by an
inferior level of government in two situations: (1) where the local regulation directly conflicts
with a state statute, or (2) where the statute completely occupies the field that the local regulation
attempts to regulate.” McNeil v Charlevoix Co, 275 Mich. App. 686, 697; 741 NW2d 27 (2007).

        We are concerned with the first type of preemption—an ordinance that directly conflicts
with a state statute. A municipality’s ordinance may not stand if it is “in direct conflict with the
state statutory scheme.” People v Llewellyn, 401 Mich. 314, 322; 257 NW2d 902 (1977). “A
direct conflict exists when the ordinance permits what the statute prohibits or the ordinance
prohibits what the statute permits.” Ter Beek, 495 Mich. at 20.

        It is apparent from the plain language of the DLEA that the Library Board is to have
exclusive control over a district library’s budget. In describing the powers of the Library Board,
MCL 397.182(3) provides that “[m]oney for the district library shall be paid to the board and
deposited in a fund known as the district library fund.” The statute goes on to provide that the
Library Board “shall exclusively control the expenditure of money deposited in the district
library fund.” MCL 397.182(3) (emphasis added). The DLEA affirms the Library Board’s
exclusive control over budgetary matters in MCL 397.183. Notably, MCL 397.183(1) provides:

       Subject to any limitation in the district library agreement on the amount of the
       district library annual budget or the amount or percentage of an increase in the
       district library annual budget, or both, that applies in the absence of a districtwide

                                                 -4-
       tax approved by the electors, the board shall annually determine the amount of
       money necessary for the establishment and operation of the district library and
       shall state that amount in an annual budget of the district library. [Emphasis
       added.]

         As the trial court recognized, MLC 397.182(3) and MCL 397.183(1) grant the Library
Board exclusive control over: (1) the expenditure of money deposited in the district library fund;
(2) an annual determination of the amount of money necessary for the operation of the library;
and (3) stating the necessary amount in an annual budget. The only limitation recognized in the
DLEA is “any limitation in the district library agreement on the amount of the district library
annual budget or the amount or percentage of an increase in the district library annual budget, or
both, that applies in the absence of a districtwide tax approved by the electors . . . .” MCL
397.183(1). Nothing in the plain language of that limitation permits the type of budgetary
oversight sought by plaintiff in the instant case. Indeed, the only limitation on the Library
Board’s exclusive authority with regard to budgets under the DLEA is a limitation “in the district
library agreement” as to “the amount” of the annual budget or “the amount or percentage of an
increase” in the budget, or both “that applies in the absence of a districtwide tax approved by the
electors . . . .” MCL 397.183(1). This limitation does not grant a legislative body any type of
oversight over the budget crafted by the Library Board; it only sets a cap on the amount of the
budget or the amount or percentage of an increase in a budget, or both, but only in the absence of
a districtwide tax approved by the electors. And, here, where the amount of the library budget is
determined by a voter-approved millage, that limit is the only limitation that applies to the
budget. Consequently, any reliance by plaintiff on the district library agreement to avoid a
conflict is without merit. Because the DLEA expressly grants the Library Board exclusive
authority in regard to budgetary decisions, any provision in section 5(h) of the Ordinance
limiting the Board’s budgetary decision-making or granting oversight to plaintiff directly
conflicts with the provisions of the DLEA. Accordingly, such a limitation is preempted by the
DLEA. See Ter Beek, 495 Mich. at 20.

        Plaintiff argues that the Ordinance is the “district library agreement” referenced in the
limitation found in MCL 397.183(1), that section 5(h) of the Ordinance is therefore a permissible
limitation on the Library Board’s budgetary authority, and that such limitation does not conflict
with the DLEA. In support of its contention that the Ordinance is part of the district library
agreement, plaintiff contends defendant’s organizational plan, as required by MCL 397.176, was
incomplete, and that the Ordinance supplements the incomplete plan and is incorporated into the
plan. Thus, according to plaintiff, section 5(h) of the Ordinance is a limitation contained within
a district library agreement, and thus, oversight approval by plaintiff is permitted under the
DLEA.

        This argument lacks merit for a number of reasons. First, there is no merit to plaintiff’s
contention that defendant’s organizational plan was incomplete. It is undisputed that the state
librarian approved defendant’s organizational plan and recognized defendant as a “legally
established district library pursuant to Sec. 6, 1989 PA 24.” The state librarian’s approval never
indicated that the organizational plan was somehow “incomplete.” Second, there is no merit to
plaintiff’s claim that the organizational plan, if somehow incomplete, incorporated the Ordinance
at issue as part of a library agreement. MCL 397.176, the provision on which plaintiff relies in
making this argument, states that an organizational plan that was to be submitted by an existing
                                                -5-
library was to include “the information required to be set forth in an agreement under section
4(1) . . . .” Section 4(1), MCL 397.174(1) requires the following to be set forth in a district
library agreement: (1) the name of the district; (2) the identity of the municipalities involved; (3)
the creation of a board and the manner in which board members are selected; (4) the percentage
of the library budget that is to be supplied by each participating municipality; (5) the procedure
for amending the library agreement; (6) a period of time for adopting a resolution to withdraw
from the district library; (7) a distribution of library assets to take place upon the withdrawal of
the library; and (8) any other “necessary provisions” regarding the district library. MCL
397.174(1)(a)-(g). The information required under MCL 397.174(1) does not pertain to the
Library Board’s budgetary authority. Nor does the plain language of MCL 397.174(1) even hint
at the idea that ordinances which were never mentioned in an organizational plan can somehow
be incorporated into the district library agreement.

        Finally, any attempt by plaintiff to rely on MCL 397.183(1) to incorporate a limitation on
the Library Board’s budgetary authority is misplaced. As noted above, MCL 397.183(1)
recognizes that a district library agreement can place a limitation on a district library’s budget.
However, that limitation is not so broad as plaintiff represents it to be. Rather, the limitation
authorized on a budget under MCL 397.183(1) is narrow and specific. When the amount of the
library budget is determined by a voter-approved library millage, as here, that is the limitation on
the budget. Otherwise, MCL 397.183(1) provides that the agreement may place a monetary cap
on the budget. The plain language of MCL 397.183(1) simply does not recognize any other
budgetary limitation. Accordingly, even assuming plaintiff were correct in its assertions about
the incomplete nature of the organizational plan and the Ordinance being somehow incorporated
into the allegedly incomplete organizational plan, MCL 397.183(1) would not permit the
limitation alleged by plaintiff on the Library Board’s budgetary authority.

                                  III. WRIT OF MANDAMUS.

        Plaintiff also argues that defendant did not meet its burden to prove that a writ of
mandamus was justified because plaintiff has never refused to collect and pay the money
collected pursuant to the library millage. According to defendant, plaintiff threatened to refuse
to collect and pay the money collected pursuant to the library millage. MCL 397.182(3)
mandates that “[m]oney for the district library shall be paid to the board and deposited in a fund
known as the district library fund.” (Emphasis added).

         We find that the extraordinary remedy of mandamus is not warranted in this case.
Initially, we note that the threatened withholding in this case was premised on a legal issue, a
legal issue that we have since resolved in favor of defendant. Hence, the contested issue
purportedly inspiring plaintiff to threaten to withhold the funds has been resolved, and there
should no longer be any issue about withholding the funds. Accordingly, not only does it appear
that plaintiff never withheld the funds, but plaintiff’s justification for its threats has been
rejected. After our ruling, should plaintiff withhold the funds, then defendant should take
appropriate action to ensure that plaintiff collects and pays the money collected pursuant to the
library millage. For the time being, however, we find a writ of mandamus unnecessary.
Accordingly, we vacate the portion of the trial court’s order granting a writ of mandamus.



                                                -6-
                                      IV. CONCLUSION

        Because the DLEA preempts the conflicting section of the Ordinance at issue, we affirm
the trial court’s grant of summary disposition to defendant. However, because we find that the
extraordinary remedy of a writ of mandamus was not warranted under the facts presented, we
vacate the portion of the trial court’s order granting a writ of mandamus.

       Affirmed in part and vacated in part.



                                                         /s/ Mark T. Boonstra
                                                         /s/ Patrick M. Meter
                                                         /s/ Jane M. Beckering




                                               -7-